OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice on May 24,1960 by the Appellate Division, Third Department.
The petition charges respondent with appearing in the Chautauqua County Family Court as a Law Guardian; with filing, without fee, an estate tax return during the period of his suspension (see Matter of Griffen, 92 AD2d 371; 91 AD2d 1183); and with signing a statement under oath in his application for reinstatement that he did not engage in the practice of law during the period of his suspension. Respondent has admitted the charges.
Respondent is guilty of misconduct and should be suspended from the practice of law for a period of one year and until the further order of the court.
Dillon, P. J., Hancock, Jr., Callahan, Boomer and Schnepp, JJ., concur.
Order of suspension entered.